Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9-10 are allowed.
Claims 1 and 6: In view of the limitations the prior art does not explicitly describe or reasonably suggest alone or in combination wherein when the frequencies of the plurality of driving signals are all equal to zero and speeds of the plurality of motors are not equal to zero, the master driver is configured to change phases of the plurality of driving signals such that the motors generate reverse torques until the plurality of motors are decelerated to stop.
The prior art made of record in form 892 Saeki US 2015/0188478 discloses a motor control system includes a plurality of motors, a plurality of inverters, and a controller. The plurality of inverters are configured to drive the plurality of respective motors and are coupled to a common bus line through which DC power is supplied. When power supply is interrupted, the controller is configured to calculate a frequency command value so as to maintain a bus line voltage across the common bus line and configured to supply the frequency command value to the plurality of inverters.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/Examiner, Art Unit 2846 


/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846